Citation Nr: 0613430	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-24 561	)	DATE
	)
	)

 On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to May 
1954 and October 1961 to August 1962.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2003 rating decision by the 
St. Petersburg Regional Office ("RO") of the Department of 
Veterans Affairs ("VA") that denied the veteran's claim of 
service connection for Post-Traumatic Stress Disorder 
("PTSD").    

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.


REMAND

Further development of the record is required prior to 
adjudication of the issue on the merits.  Specifically, the 
Board finds that further attempts at verification of the 
veteran's claimed stressor is required.  In substance, the 
veteran alleges that at some point while he was stationed in 
Korea, he and his unit were assigned rescue operation duties 
after a train struck a vehicle where children were killed. 

The RO sent the initial request to the United States Armed 
Service Center for Research of Unit Records ("USASCRUR") 
which is now called the U.S. Army and Joint Services Records 
Research Center ("JSRRC") in March 2003 to obtain 
corroboration of the stressor the veteran reported.  In July 
2003 USASCRUR responded that the request on behalf of the 
veteran had not been researched because incidents involving 
civilians or civilian establishments, unless officially 
reported and documented, are not normally found in combat 
records.  No attempt to follow-up with USASCRUR by the RO 
occurred.  

Although the alleged incident involved civilians, because the 
veteran has alleged military participation in its aftermath, 
a search should be conducted because it is reasonable to 
assume that the incident may have been documented, and VA has 
the responsibility to develop claims.  Additional U.S. 
government records resources may contain information 
regarding the alleged incident and should be searched.

However, the veteran is presently advised that in order to 
ensure a comprehensive and correct adjudication of this 
matter it is his responsibility to provide the information 
requested below, as stated.  The veteran is specifically 
advised that while VA is obligated to assist him in the 
development of a claim, there is no duty on VA to prove the 
claim.  If a claimant wishes assistance, he cannot passively 
wait for it in circumstances where he should have information 
that is essential in obtaining the putative evidence.  
Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 
1 Vet. App. 190, reconsidered, 1 Vet. App. 406 (1991).  
Further, under the Veterans Claims Assistance Act ("VCAA"), 
a claimant for VA benefits has the responsibility to present 
and support the claim.  38 U.S.C. § 5107(a) (2002). 

Because the claim remains open for adjudication, the veteran 
will be provided an additional opportunity to provide any 
information regarding his claimed stressor.  In addition to 
the information specified below, the veteran is specifically 
advised that to the extent he has not done so presently, he 
should attempt to provide (1) the names, ranks, units of any 
witnesses or co-participants in the event he alleges as a 
stressor and; (2) any additional relevant information which 
he may believe may be useful towards substantiation of the 
event in question. 

Accordingly, this matter is REMANDED to the RO/AMC in 
Washington, D.C. for the following:

1.  The RO/AMC will contact the veteran 
through his representative, and advise 
him of the additional opportunity to 
provide substantiating information 
within the description of the paragraph 
above including any lay evidence in 
support of his claimed stressor.  
Examples of such evidence include 
"buddy" statements from service 
members who may have witnessed the event 
he identifies as his stressor, or 
additional statements from individuals 
including friends or family members to 
whom he may have written letters 
describing the event, or friends, family 
members, or service members with whom he 
may have described the event immediately 
after his return from active service.

The veteran will be advised by the 
RO/AMC, and is presently advised through 
this remand, that he should advise the 
RO/AMC of the time of the event, within 
a 60 day time frame to enable adequate 
research efforts to be undertaken.

2.  After the receipt of the veteran's 
response, or the passage of a reasonable 
period of time, the RO will contact the 
JSRRC and request it furnish any 
corroboration for the veteran's claimed 
stressor while assigned to Headquarters 
Company, 712th Transportation Battalion, 
from September to October 1953, or for 
the time frame specified by the veteran 
in his response:  

(a)  In either September or October 
1953, the veteran was assigned 
duties as a railroad dispatcher and 
was stationed at Pyontack, 
approximately 45 miles south of 
Seoul, Korea.  He stated that 
during this time, a school train 
filled with Korean children hit a 
fish truck and the veteran was 
dispatched to the area to see the 
damage.  He claims 157 children 
were killed in the accident.  He 
claims the accident was near a 
small village called Osuon, located 
approximately 16 to 18 miles north 
of his station at Pyontack.  The 
veteran states the Army supervised 
the re-routing of the rails around 
the damage and provided materials 
for the repair.  He also states 
that an Army "hospital train (a 
diesel engine driven by American 
Army personnel)"came to the 
accident to assist with the 
casualties and treat the wounded.  
Please search records from the 
Headquarters Company,  712th 
Transportation Battalion, or 
records from 712th Transportation 
Battalion as the next higher 
command level, from September to 
October 1953 to ascertain whether 
any unit participation in the 
alleged incident was documented.

3.  Request Morning Reports for the 
veteran's unit, Headquarters Company, 
712th Transportation Battalion, from 
September to October 1953 from the 
National Personnel Records Center 
("NPRC") and the National Archives and 
Records Administration ("NARA"), ATTN: 
NCPMR-O), 9700 Page Boulevard, Saint 
Louis, MO 63132.  All inquiries must be 
clearly documented in the veteran's 
claims folder.  In addition, all 
responses thereto must be associated 
with the veteran's claims folder, to 
include any negative responses.

4.  To assure compliance with the 
decision issued by United States Court 
of Appeals for Veterans Claims 
("Court") on March 3, 2006 in the 
consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, 
the RO should provide written notice to 
the veteran that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

5.  Following completion of the 
requested development, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


